Citation Nr: 1204873	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  11-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1961 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied the benefits sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is attributable to his period of active military service.

2.  No respiratory disorder was demonstrated in service; the Veteran's currently diagnosed chronic respiratory disorders are not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran does not have a respiratory disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in his possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through a December 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claims on appeal.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the December 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2009 notice letter.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2009 notice letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran underwent VA examination in August 2010 and July 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's post-service medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.

Here, the Veteran contends that his current hearing loss is attributable to noise exposure he experienced while serving on active duty.  First, the Board notes that VA audiology examination conducted in August 2010 shows a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran served on active duty from May 1961 to July 1966.  His DD Form 214 indicates that his military occupational specialty was mail clerk, although he testified at his November 2011 hearing before the undersigned Veterans Law Judge that he also assisted with "hot shelling" on board ship, which exposed him to acoustic trauma in the form of weapons fire.

Relevant medical evidence consists of the Veteran's service treatment records as well as the report of a VA audiological examination conducted in August 2010.  Review of the Veteran's service treatment records reflects that audiometric testing was not conducted at his April 1961 entry medical examination or at his June 1966 separation examination; on both those occasions, whispered voice testing revealed scores of 15 bilaterally, which was considered normal.  In April 1965, while still on active duty, the Veteran was given an audiological evaluation.  At that time, report of medical examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
25 (35)
25 (30)
LEFT
15 (30)
15 (25)
15 (25)
10 (20)
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

He was noted to have hearing loss in the right ear in a service treatment note dated in August 1965.  

The record also contains report from an August 2010 VA audiological examination.  That report reflects that the VA audiologist reviewed the Veteran's claims file and conducted audiometric testing.  The audiologist noted the Veteran's history of noise exposure in service, including noise from weapons fire, and his report that he had not experienced post-service occupational or recreational noise exposure.  Audiometric testing revealed bilateral sensorineural hearing loss.  The audiologist found the Veteran's current hearing loss to be less likely than not related to service.  In so finding, the audiologist pointed to the results of the Veteran's April 1965 audiogram by VA standards, which she found to be "within normal limits bilaterally."  

In addition, the Veteran has stated on multiple occasions during the pendency of the appeal, including in a December 2009 statement to VA, that he first experienced difficulty hearing immediately following the "hot shelling" on his ship and that he has continued to experience problems with his hearing acuity from his time in service to the present.  The Veteran reiterated these contentions at his November 2011 hearing before the undersigned Veterans Law Judge.

Upon consideration of the above evidence, the Board finds that a grant of service connection for bilateral hearing loss is warranted.  Although the VA examiner indicated that the Veteran's in-service audiological examination documented "normal" hearing acuity, the examiner appears not to have taken into consideration the conversion of audiometric results from ASA standards to ISO-ANSI standards as required for audiograms conducted prior to November 1967 and set forth above.  Analysis of the April 1965 audiogram under the properly converted ISO-ANSI standards reflects that the Veteran did indeed suffer from hearing loss for VA purposes in the right ear as of that time-a finding bolstered by the August 1965 notation in the Veteran's service treatment records that he experienced right hearing loss.  In addition, although the results for the Veteran's left ear hearing acuity did not meet the definition of impaired hearing as set forth in 38 C.F.R. § 3.385, the Board points out that requiring that defective hearing be shown in accordance with 38 C.F.R. § 3.385 is an incorrect application of the law and regulations.  The United States Court of Appeals for Veterans Claims (Court), in the case of Hensley v. Brown, 5 Vet. App. 155 (1993), pointed out that defective hearing is clinically indicated when puretone thresholds are over 20 decibels, notwithstanding VA's definition of impaired hearing in 38 C.F.R. § 3.385.  Hensley at 157.  That is the case here, in which the Veteran clearly demonstrated hearing loss in his right ear during service, as well as puretone thresholds over 20 decibels for several tested values in his left ear.

Here, the Veteran had thresholds exceeding 20 decibels in both ears at 500, 1000, and 2000 Hertz when he was examined in April 1965.  As noted by the Court in Hensley, this "indicate[s] some degree of hearing loss."  Id.  Consequently, given that the Veteran meets the definition of "hearing loss" as set forth in 38 C.F.R. § 3.385 currently, and because he had noise exposure as well as diagnosed hearing loss in the right ear in service, the Board finds that it is as likely as not that the Veteran's currently diagnosed bilateral hearing loss is traceable to military service.  His April 1965 in-service audiological examination reflects what appears to be the beginning of decreased hearing acuity, and he has reported noticing problems while still on active duty that have continued to the present.  With resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  

B.  Respiratory Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that he has respiratory disorders, including chronic obstructive pulmonary disease (COPD), asthma, and pulmonary nodules, that were caused by his military service, including exposure to asbestos.  

Relevant medical evidence consists of the Veteran's service treatment records, a VA examination conducted in July 2011, and records of the Veteran's ongoing post-service treatment at private medical facilities.  The Veteran's private treatment provider has also submitted a letter in support of the Veteran's claim.  Review of the Veteran's service treatment records reflects that he was found to have no lung or chest abnormalities at his entrance into active duty.  The Veteran made no complaints of, and was not treated for, any respiratory complaints during his time on active duty.  His lungs and chest were found to be normal at his June 1966 separation medical examination, and he responded "No" when asked on his June 1966 separation medical history report if he experienced any asthma or other respiratory difficulties.  

Records of the Veteran's private post-service treatment reflect that he has been diagnosed with COPD, asthma, and pulmonary nodules and continues to receive treatment for these disorders.  The Veteran's private treatment provider noted in May 2009 that the Veteran reported that he was a "heavy smoker for 53 years" and had only quit smoking earlier that year.  Records further reflect that the Veteran's private physician documented the Veteran's report of "heavy asbestos exposure in the Navy."  This private physician also submitted a letter in support of the Veteran's claim, dated in January 2011.  In the letter, the physician noted the Veteran's reported history of exposure to asbestos and "heavy dust concentrations" during his active duty.  The physician stated that, in his medical opinion, the Veteran's current respiratory disorders "are at least as likely as not a result of, or exacerbated by, his exposure to asbestos and to heavy dust concentrations during his military service."  The physician did not, however, offer any rationale for these conclusions.

The Veteran was provided a VA medical examination in July 2011.  Report of that examination reflects the Veteran's report of having smoked cigarettes for approximately 53 years, quitting in 2009.  The examiner noted the Veteran's contention that his exposure to asbestos in service resulted in his current respiratory problems.  The examiner reviewed the Veteran's claims file and conducted physical examination of the Veteran, confirming diagnoses of COPD, asthma, and pulmonary nodules.  The examiner opined that the Veteran's long history of smoking led to his current respiratory disease, stating that the Veteran's current disorders "are much more likely the result of his 50 years of smoking than any asbestos exposure that may have occurred on ship."  In his rationale, the examiner further noted that there is no evidence in the Veteran's claims file to suggest that he has been diagnosed at any time with asbestosis.  

The Veteran has further submitted statements in support of his claim, and he testified before the undersigned Veterans Law Judge at a hearing in November 2011.  At that hearing, he contended that he first experienced breathing problems in service after cleaning up and repairing damaged walls, pipes, and bulkheads on the ship on which he was stationed while on active duty.  He stated that often the clean-up work involved collecting and disposing of asbestos fibers that had been dislodged, resulting in a "fine white powder" that he often inhaled.  The Veteran also testified at that hearing that he had smoked cigarettes in the past for approximately 20 years but quit smoking approximately 30 years ago.  In addition, the Veteran further stated at a December 2010 hearing before a Decision Review Officer that he breathed in large amounts of dust while working as a mail clerk who had to empty and store large dust-covered mail bags.  The Veteran has repeated these contentions in multiple written statements submitted to VA.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, including as due to asbestos exposure.  The Board concedes that VA examination, as well as the Veteran's records of ongoing private treatment, confirms that the Veteran currently suffers from respiratory disorders in the form of COPD, asthma, and pulmonary nodules.  The Board concludes, however, that the greater eight of the evidence is against the claim.  Here, the Veteran's service treatment records are completely silent as to complaints of or treatment for respiratory disorders or any related symptomatology.  His June 1966 separation medical examination reveals findings of no abnormalities of the lungs or chest.  Further, noting that the Veteran had, by his own report, smoked for more than 50 years, the VA examiner gave as his medical opinion that it is not at least as likely as not that any current respiratory disorder is related to the Veteran's military service.  The examiner acknowledged the Veteran's claimed in-service exposure to asbestos and provided a clear analysis of why that exposure was not related to his current disabilities, explaining that the Veteran's long history of smoking led to his current diagnosis.

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current respiratory disorders.  In that connection, the Board notes that the medical opinion submitted by the July 2011 VA examiner did not attribute the Veteran's current asthma, COPD, or pulmonary nodules to his time on active duty, based on the lack of any medical evidence to establish an etiological link as well as the Veteran's more than fifty-year history of cigarette smoking.  The examiner reasoned that the Veteran's longstanding history of cigarette use was the much more likely cause of his current respiratory problems.  He further noted that the lack of evidence of asbestosis rendered it less likely than not that his respiratory disorders were related to service.  This evidence is uncontradicted by any competent medical evidence of record; there is simply no competent medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current respiratory disorders.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, including as due to asbestos exposure.  The Board concedes that the Veteran has a current diagnosis of asthma, COPD, and pulmonary nodules.  However, the competent medical evidence of record establishes that his current respiratory problems are unrelated to his time on active duty, to include his claimed exposure to asbestos.  In order for the Veteran's claim to be granted, the record would have to contain competent evidence of a link between the present disorders and military service.  Here, there is no such evidence; nor is there evidence in the Veteran's service treatment records to indicate that he complained of or sought treatment for any respiratory problems during service.  Indeed, as noted above, the only competent medical opinion of record that speaks to the relationship between any current disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection in the absence of evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  In this case, the July 2011 VA examiner's medical opinion, which is based on the entire record including the Veteran's own history, is that the Veteran's current respiratory disabilities are not at least as likely as not related to military service.  Because this opinion is not controverted by any other competent medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for a respiratory disorder must be denied.

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer an etiological link between the Veteran's current asthma, COPD, and pulmonary nodules and his claimed exposure to asbestos while in service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set forth below, the Board is thus satisfied that the July 2011 VA examiner's opinions are adequate for deciding this appeal and are of greater weight than the opinion offered by the Veteran's private physician in his January 2011 letter. 

In so finding, the Board notes that, in simply stating that he found it "at least as likely as not" that the Veteran's current respiratory disorders were caused by in-service exposure to asbestos and dust, the Veteran's private physician failed to offer any explanation or rationale for his conclusion.  Given this failure, and in light of the well-reasoned opinions offered by the VA examiner in July 2011, which relied on consideration of the Veteran's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the private physician's January 2011 statement to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The July 2011 VA examiner, by contrast, provided a report that considered the Veteran's history, set out his findings in detail, and contained fully articulated reasons for his conclusions.  Importantly, the VA examiner considered the Veteran's complete medical history, including his five-decade history of heavy cigarette smoking, in arriving at his conclusion that the Veteran's current respiratory disorders are not etiologically linked to or aggravated by service, including any asbestos to which he may have been exposed while on active duty.  For these reasons, the Board concludes that the July 2011 VA examiner's opinions are of greater weight.

The Board has considered the Veteran's contentions that his current asthma, COPD, and pulmonary nodules were caused by his in-service exposure to dust and asbestos.  However, as a layperson, the Veteran has no competence to give a medical opinion on a complex question of etiology such as whether in-service exposure to asbestos caused the later development of respiratory problems such as asthma, COPD, or pulmonary nodules.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his respiratory disorders were not caused or aggravated by service, including asbestos exposure.  Thus, the Veteran's own assertions as to the etiology of his current respiratory disorders have little probative value.

In addition, the Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In this instance, the Board finds that the Veteran's lay reports regarding his claimed respiratory disorder are not credible.  In that connection, the Board finds particularly compelling the fact that the Veteran, when asked under oath at his November 2011 hearing before the Veterans Law Judge, responded that he had quit smoking some 30 years prior.  However, he reported to both his July 2011 VA examiner and the DRO officer at his December 2010 hearing that he had smoked until very recently.  In fact, his VA examiner noted that he reported having smoked for well over fifty years, having quit only in 2009.  This information provided to the Veteran's VA examiner directly contradicts the claims of the Veteran that he stopped smoking 30 years prior to his November 2011 hearing and strongly suggests that the Veteran is not a credible witness.  Consequently, the Board finds that the assertions made by the Veteran as to the evidence surrounding his claim for service connection for a respiratory disorder, and in particular his claims of continuity of symptomatology, are not credible.

Finally, although it appears that the Veteran was smoking cigarettes during his military service, which caused his  asthma, COPD, and pulmonary nodules, this may not be the basis of an award of service connection.  38 U.S.C.A. § 1103 (West 2002) (holding that a disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during service).  

The Board thus concludes that the probative medical evidence of record does not link the Veteran's current diagnosed respiratory disorders to service because the medical evidence does not raise a reasonable doubt that the current disabilities are related to service.  Therefore, the Board concludes that the Veteran's current respiratory disabilities were not incurred in or aggravated by service.  The claim for service connection for a respiratory disorder must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a respiratory disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


